Filed 1/14/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 4







State of North Dakota, 		Plaintiff and Appellee



v.



Benjamin Dean Suelzle, 		Defendant and Appellant







No. 20150004







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable Robin A. Schmidt, Judge.



AFFIRMED.



Per Curiam.



Jacob T. Rodenbiker, McKenzie County State’s Attorney, 201 Fifth St. N.W., Ste. 550, Watford City ND 58854, for plaintiff and appellee; submitted on brief.



Lee. M. Grossman, 341 Central Ave. N., Ste. 3, P.O. Box 475, Valley City, ND 58072, for defendant and appellant; submitted on brief.

State v. Suelzle

No. 20150004



Per Curiam.

[¶1]	Benjamin Suelzle appeals from a district court judgment after a jury found him guilty of aggravated assault, aggravated reckless driving, reckless endangerment, leaving the scene of an accident involving serious personal injury, leaving the scene of an accident involving an unattended vehicle and leaving the scene of an accident involving an attended vehicle.  Suelzle argues insufficient evidence exists to support a guilty verdict because he acted in self-defense.  We conclude the State presented sufficient evidence and summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom